Citation Nr: 0619867	
Decision Date: 07/07/06    Archive Date: 07/13/06

DOCKET NO.  98-15 624A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 10 percent for 
residual scars of a shell fragment wound of the left upper 
extremity with retained foreign bodies.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The veteran served on active duty from October 1968 to April 
1970.

In a May 1997 rating decision, the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California, 
effectuated a February 1997 Board decision that granted 
service connection for PTSD, and assigned the veteran an 
initial 50 percent rating for this disability.  Also in this 
decision the RO denied a rating in excess of 10 percent for 
residuals of a shell fragment wound of the veteran's left 
upper extremity.  The veteran appealed this decision to the 
Board of Veterans Appeals (Board), and in April 2000, the 
Board denied both increased rating claims.  The veteran then 
appealed the Board's April 2000 decision to the United States 
Court of Veterans Appeals (Court).  In a Memorandum Decision 
dated in March 2002, the Court vacated the Board's April 2000 
decision and remanded the matter for further proceedings.  
The Board, in turn, remanded the matter to the RO in 
September 2003 in compliance with due process requirements.

The issue of entitlement to a rating in excess of 10 percent 
for residual scars of a shell fragment wound of the left 
upper extremity with retained foreign bodies is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The symptoms of PTSD render the veteran demonstrably 
unable to obtain or retain substantially gainful employment.

2.  The veteran's headaches are associated with his PTSD and 
do not involve characteristic prostrating attacks.




CONCLUSIONS OF LAW

1.  The criteria for a 100 percent disability rating for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.132, Code 9411 (1996); 38 C.F.R. § 4.130, Code 
9411 (effective November 7, 1996).

2.  The criteria for a separate, noncompensable, rating for 
headaches as a symptom of the veteran's PTSD have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, 
Diagnostic Code 8100 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Board has considered the veteran's claim for an increased 
rating for his PTSD with respect to the Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. §§ 5100 et. seq. and 
notes that the veteran was not provided with notice of the 
laws governing degrees of disability and effective dates for 
granting VA benefits, pursuant to Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (1996).  However, given the 
favorable outcome as noted above with respect to the 
assignment of a 100 percent rating for this disability, no 
conceivable prejudice to the veteran could result from this 
adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).

II.  Factual Background

The veteran underwent a VA examination in February 1994 where 
he reported working in the computer department for a 
government agency from 1977-1983 and in housekeeping for a 
hospital from 1986-1987.  He said he left because he was 
unable to get along with others, including his supervisor.  
Mental status examination revealed that the veteran's mood 
was depressed and his affect was hostile and sarcastic.  He 
admitted feeling suspicious toward others, and he was 
paranoid about others.  He reported hearing voices.  His 
insight and judgment were poor.  He had no suicidal or 
homicidal ideas.  The Axis I diagnoses were PTSD, 
schizoaffective disorder, and polysubstance abuse, cocaine, 
and alcohol abuse.  The examiner stated that, clinically, the 
veteran had symptoms that fulfilled the criteria for PTSD:  
heightened level of anxiety, hypervigilance, and intrusive 
recollection of Vietnam events, nightmares and flashbacks.  
The examiner opined that the veteran had other major 
psychopathology that was more compatible with the diagnosis 
of schizoaffective disorder but that that did not preclude 
the diagnosis of PTSD.  He stated that the veteran's poor 
adjustment after the war, substance abuse, difficulty in 
relationships, and low threshold of frustration also further 
confirmed the PTSD diagnosis.

The veteran, assisted by his representative, provided sworn 
testimony at a regional office hearing in February 1995.  He 
testified that he had been hospitalized for becoming very 
hostile and that he had flashbacks.  He also reported that he 
heard voices 1-2 times each week and there were incidents in 
which he had knocked over furniture and tore up the house.  
With respect to his arm, he said that when the weather was 
bad, his arm was of no use to him and it cramped and locked 
up. 

The veteran underwent a VA PTSD examination in March 1997.  
The veteran reported that he had a two year degree plus one 
and a half years of extension courses in which he had studied 
electrical engineering and computer science.  He reported 
that he formerly ran a computer for a government agency from 
1979-1984.  He explained that after he was fired, he worked 
in housekeeping at a hospital.  He said he occasionally 
worked as a movie extra and did odd jobs of painting or 
construction work 1-2 times per month.  He reported receiving 
Social Security Disability income for PTSD.  The examiner 
noted that the veteran appeared very sleepy in the interview.  
He noted that a review of his computerized clinical records 
showed that he had a former pattern of not sleeping for 
several days and nights due to cocaine use and then appearing 
very sleepy.  Positive symptoms of PTSD included 
reexperiencing events, intrusive thoughts, distressing 
dreams, persistent avoidance of associated stimuli, avoiding 
thoughts or feelings associated with war, avoidance of war- 
related stimuli, psychogenic amnesia, feeling distant from 
others, and a foreshortened sense of his future.  The veteran 
also had persistent symptoms of increased arousal manifested 
in sleep disorder, considerable difficulty with pervasive 
anger, difficulty concentrating, hypervigilance, and sweating 
on exposure to events that symbolized his trauma and survivor 
guilt.  The Axis I diagnoses were chronic PTSD, alcohol 
abuse, and cocaine dependence, that the veteran reported in 
full remission.  The GAF was 40.  The examiner opined that 
the veteran had severe social and industrial impairment 
related to PTSD and alcohol abuse.  He stated that the 
veteran should be reevaluated in the future after abstaining 
from alcohol for a sustained period of time to assess the 
degree to which PTSD alone caused impairment.  The examiner 
opined that, at this time, the veteran's severe impairment 
was clearly related to a combination of his diagnoses.

In April 1998, the veteran underwent a mental status 
examination at the VA detoxification facility.  The examiner 
noted two prior examinations in September 1995 where the 
veteran admitted to hearing voices.  His memory of recent and 
past events was poor.  The examiner opined that the veteran's 
thoughts were linear, and he presented without clinical 
indicia of significant psychotic symptoms.

The veteran underwent a VA contract psychiatric examination 
in July 1998 and complained of hearing voices and seeing 
things.  The examiner stated that he had no medical records 
to review.  He relayed the veteran's reported of experiencing 
sleepless nights and beings unable to get along with people.  
He had a short temper.  He had intrusive recollections of 
wartime, but not as bad as before.  He had nightmares and 
flashbacks triggered by backfire sounds, helicopters, and 
gunfire.  He had decreased interest in activities.  He felt 
remote from other people and hopeless about his future.  He 
also felt depressed at times.  He had trouble with 
concentration, memory, and irritability.  He complained of 
hypervigilance.  He reported that he thought someone was 
following him and that he startled easily.  He denied having 
delusions or suicidal or homicidal ideations.  He had panic 
attacks whenever he heard voices or saw things.  He had 
trouble controlling impulses.  The veteran last worked for 
more than 10 years doing security work.  He indicated that he 
felt he was unable to work because of the seizure medication 
and flashbacks.  He said he stopped drinking two years 
earlier.  The Axis I diagnosis was chronic PTSD and the GAF 
was 60.  The examiner stated that the veteran fulfilled the 
criteria for a diagnosis of PTSD.

The veteran and his mother, assisted by the veteran's 
representative, provided sworn testimony at a regional office 
hearing in July 1998.  The veteran testified that he had been 
hospitalized five to six times for three to eight months each 
time.  His mother testified that she took the veteran to the 
hospital because he was depressed and he had mood swings and 
headaches that made him a completely changed person.  She 
said he had been violent as recently as yesterday.  She said 
he verbally threatened her, but never hit her.  She added 
that he had torn up things and stayed up practically all 
night.  The veteran testified that he could not communicate 
effectively and that voices had started coming back.  He said 
the voices were triggered upon hearing a backfire, police 
activity, or helicopters.  He said he checked the locks to 
see whether anyone was outside and he no longer received 
Social Security income.  He reported that he worked as a 
security officer, as a computer operator for a government 
agency, and at a hospital.  He said he had been discharged 
five times from the government agency and reinstated each 
time after a union hearing.  He went on to state that after 
he had been discharged the sixth or seventh time, he resigned 
and obtained the job at the hospital.  He said he recently 
did some part-time housework to earn money to study for a 
real estate agent job.  He also said he was able to 
concentrate and to learn from time to time.  

VA outpatient records beginning in 1998 are consistent in 
showing that the veteran had an irritable mood.  They also 
show that he continued to abuse substances and was 
hospitalized in 2002 for alcohol and cocaine dependence.  
Records show that his relapse in 2002 due was related to the 
death of his nephew.  He underwent a biopsychosocial 
assessment in December 2002 where it was noted that he had 
not held a paying job in "years," but volunteered at the 
"VOA."  Findings revealed that the veteran was easily 
irritated, raised his voice on several occasions, and was 
generally uncooperative.  His hair was described as 
"unkempt."  

A VA inquiry to the Social Security Administration (SSA) in 
April 2004 revealed that the veteran's claim for benefits had 
been denied.  SSA subsequently informed VA in June 2005 that 
the veteran's SSA file was not available and had been 
destroyed.  

According to a December 2005 VA psychiatric examination 
report, the veteran has lived off and on with his mother 
throughout his adult life.  He had previously been married 
two times in the past, and had twin children whom he had lost 
contact with.  He reported experiencing migraine headaches 
since being discharged from service and estimated that they 
occurred every two to four weeks.  He said they occur 
whenever he has to concentrate or becomes highly emotionally 
upset, agitated or worried.  He described experiencing pain 
behind both eyes and watery eyes and said they were 
alleviated by taking Ergotamine.  He also reported suffering 
from irritability, loss of temper control and severe anger 
management problems much of his adult life.  He further 
reported flashbacks, and nightmares - especially after 
drinking.  He reported that he had been in prison three times 
for drug-related charges and that the longest job he had was 
with the U.S. Postal Service from 1976 to 1983.  He said he 
also worked for the U.S. Department of Veterans Affairs 
Medical Center from 1983 to 1984.  He explained that he had 
difficulty getting along with coworkers and supervisors.  He 
also reported being isolated socially and withdrawn.

On examination the veteran appeared slightly disheveled and 
poorly groomed.  His left arm was in a cast and sling related 
to a recent altercation.  He was cooperative, slightly 
agitated, not depressed, anxious, with no suicidal or 
homicidal ideation.  There was no evidence of hallucinations 
or delusions or unusual bizarre thinking.  His judgment 
appeared intact and there was no evidence of any difficultly 
with impulse control.  The examiner stated that the veteran 
appeared able to maintain minimal personal hygiene and other 
basic activities of daily living and had no impairment of 
either short-term or long-term memory.  He had normal rate 
and flow of his speech and it was relevant and logical.  
There was no evidence of severe anxiety such as panic attacks 
that would interfere with daily activities.  He did appear 
slightly depressed, but was not tearful.  His most prevalent 
symptoms included irritability, loss of temper control and 
difficulty getting along with people.  The examiner noted 
that the veteran had emotional numbing, heightened 
physiological arousal, and difficulty controlling his temper.  
He appeared disillusioned and demoralized as a result of his 
inability to function adequately, both occupationally and 
interpersonally.  He diagnosed the veteran as having PTSD, 
and history of alcohol abuse, in remission.  He assigned the 
veteran a GAF score of 50, and stated that this placed the 
veteran in the moderate to severe range of impairment, 
occupationally and vocationally. 

A VA examiner who conducted an orthopedic examination in 
December 2005 reported that the veteran was last prescribed 
medication for his headaches in 1998.  He relayed the 
veteran's report that the headaches caused a sharp pain over 
both eyebrows that did not travel or radiate.  The veteran 
rated the severity of pain as a 10/10 and reported that it 
lasted two to three hours and occurred two to three times a 
month.  He stated that the headaches were precipitated by 
anxiety, stress, anger and worrying.  He further stated that 
they were relieved by ergotamine, a dark quiet room and 
sleep.  He also reported nausea.  The examiner, after noting 
the precipitating factors, opined that such headaches were 
more often associated with the veteran's PTSD and were not 
classic migraine or post-traumatic headaches. 

III.  Pertinent Criteria

Disability ratings are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  In order to 
evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  

During the course of the veteran's appeal, the regulations 
pertaining to psychiatric disabilities were revised.  The 
veteran's PTSD was initially evaluated under 38 C.F.R. § 
4.132, Code 9411 (1994-1996).  This code provides that a 70 
percent rating is assigned when the ability to establish and 
maintain effective or favorable relationships with people is 
severely impaired and by reason of psychoneurotic symptoms 
there is severe impairment in the ability to obtain or retain 
employment.  A 100 percent rating is assigned when the 
attitudes of all contacts except the most intimate be so 
adversely affected as to result in virtual isolation in the 
community, or that there be totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation or 
reality with disturbed thought or behavioral processes (such 
as fantasy, confusion, panic, and explosions of aggressive 
energy) associated with almost all daily activity resulting 
in profound retreat from mature behavior.  Finally, if the 
veteran is demonstrably unable to obtain or maintain 
employment, a total rating is warranted.  38 C.F.R. § 4.132, 
Code 9411.  The Court of Appeals for Veterans Claims (Court), 
in Johnson v. Brown, 7 Vet. App. 95 (1994), held that these 
criteria for a 100 percent rating are each an independent 
basis for granting a 100 percent rating.

On November 7, 1996, the rating criteria for PTSD were 
revised and are now found in 38 C.F.R. § 4.130, Code 9411. 
This revised code provides that a 70 percent rating is to be 
assigned for occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with period of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain effective relationships.  For a 100 percent 
evaluation, there must be total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
personal hygiene); disorientation to time or place; memory 
loss for names of close relatives, own occupations, or own 
name.

As the veteran's claim for an increased rating for PTSD was 
pending when the regulations pertaining to psychiatric 
disabilities were revised, the veteran is entitled to the 
version of the law most favorable to him, although the 
retroactive reach of the regulation under 38 U.S.C.A. 5110(g) 
(West 2002) can be no earlier than the effective date of the 
change.  See VAOPGCPREC 3-2000.  Thus, VA must apply only the 
earlier version of the regulation for the period prior to the 
effective date of the change.  Id.

The GAF is a scale reflecting the psychological, social and 
occupational functioning under hypothetical continuum of 
mental illness.  See American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994) (DSM-IV).  See also Carpenter v. Brown, 8 Vet. App. 
240, 243 (1995).  According to the DSM-IV, a GAF score 
between 31 and 40 is reflective of some impairment in reality 
testing or communication or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood (e.g. depressed man avoids friends, 
neglects family, and is unable to work); a GAF between 41 and 
50 is reflective of serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting), 
or any serious impairment social, occupational, or school 
functioning (no friends, unable to keep a job); a GAF between 
51 and 60 is indicative of moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or 
coworkers).  

IV.  Discussion

By applying the criteria noted above to the facts of this 
case, the Board finds that the veteran meets the schedular 
criteria for a 100 percent evaluation under the old criteria 
due to his demonstrable inability to obtain or retain 
substantially gainful employment.  38 C.F.R. § 4.132, Code 
9411 (1996).

As a starting point, it should be noted that the Board 
requested in its September 2003 remand that a medical opinion 
be obtained addressing the likelihood that the veteran's 
substance abuse disorder was related to his PTSD.  Although, 
as outlined above, medical opinions were obtained by VA in 
December 2005, the opinions did not address any possible 
relationship between the veteran's substance abuse and PTSD.  
The examiners noted only that the veteran had a history of 
alcohol abuse that was in remission.  Accordingly, the Board 
will consider the veteran's substance abuse symptoms as part 
and parcel of his PTSD symptomatology to the extent that such 
symptoms cannot be effectively distinguished from each other.  
This is based on the Court of Appeals for Veterans Claims 
holding in Mittleider v. West, 11 Vet. App. 181, 182 (1998) 
that unless the symptoms and/or degree of impairment due to a 
veteran's service-connected psychiatric disability, here 
PTSD, can be distinguished from any other diagnosed 
psychiatric disorders, e.g., substance abuse, VA must 
consider all psychiatric symptoms in the adjudication of the 
claim.  

Regarding the veteran's employment history, the evidence 
shows that it has been sporadic and that he has not worked in 
many years.  In this regard, the veteran reported during the 
December 2005 psychiatric examination that the longest job he 
ever had was when he worked with the U.S. Postal Service from 
1976 to 1983 (in computers).  He also noted that during his 
government employment he was discharged five times and 
reinstated each time after a union hearing.  He added that he 
had been briefly employed by a VA medical center from 1983 
and 1984 (as a janitor).  Additional jobs he reported having 
included working as a movie extra and doing odd jobs in 
painting and construction.  As to when the veteran last 
worked, there is a February 2003 VA outpatient record noting 
that the veteran had been unemployed for 20 years.  There is 
also a December 2002 VA outpatient record noting that the 
veteran worked as a volunteer for "VOA" and had not held a 
paying job in "years."  

With respect to PTSD symptomatology, the veteran's 
predominant symptoms involve irritability, loss of temper, 
and anger control problems.  In this regard, a February 1997 
VA examiner described the veteran as having a hostile affect, 
as well as a low threshold of frustration.  A March 1997 
examiner noted that the veteran had considerable difficulty 
with pervasive anger, and a July 1998 VA contract examiner 
stated that the veteran had trouble controlling his impulses.  
Further, VA outpatient records from 1998 to 2003 are replete 
with notations that the veteran had an irritable mood.  
Similarly, the December 2005 VA examiner stated that the 
veteran had difficulty controlling his temper and noted that 
his left arm was in a cast and sling due to a recent 
altercation.

The facts as outlined above clearly show that the veteran has 
demonstrated an inability to obtain or maintain employment 
and that this is due to his PTSD symptoms.  The veteran has 
repeatedly stated that he has trouble getting along with 
people, including during the December 2005 VA examination.  
Specifically, the veteran told the December 2005 VA examiner 
that he had difficulty getting along with coworkers and 
supervisors.  The VA examiner, in turn, stated that the 
veteran's most prevalent symptoms were irritability, loss of 
temper control and difficulty getting along with people.  He 
also noted that the veteran appeared disillusioned and 
demoralized as a result of his inability to function 
adequately, both occupationally and vocationally.  

Various GAF scores have been provided in this case ranging 
from 40 to 60.  These scores are reflective of severe to 
moderate symptoms.  However, in view of the December 2005 VA 
examination report above, and by resolving all reasonable 
doubt in the veteran's favor, the Board affords greater 
weight to the GAF score of 40 than 60.  See 38 C.F.R. 
§ 3.102.

In conclusion, the evidence as noted above supports the 
assignment of a 100 percent schedular evaluation for the 
veteran's PTSD based on his demonstrable inability to obtain 
and retain employment.  38 C.F.R. § 4.132, Diagnostic Code 
9411 (diagnostic criteria in effect prior to November 7, 
1996).

Since the veteran meets the criteria for a maximum 100 
percent rating for his PTSD under the old rating schedule, 
there is no benefit in evaluating this disability under the 
new rating schedule.  See AB v. Brown, 6 Vet App 35 (1993).  
There is also no benefit in considering this claim on an 
extraschedular basis considering that the veteran has been 
awarded the maximum 100 percent schedular rating.  See 
38 C.F.R. § 3.321.

Headaches

Pursuant to the Court's March 2002 Memorandum Decision, the 
RO obtained a medical opinion in December 2005 regarding the 
likelihood that the veteran's migraine headaches were related 
to either his PTSD or as residuals of a head injury.  The 
December 2005 orthopedic examiner opined that the veteran's 
mixed migraine/tension headaches were more likely than not 
secondary to symptoms related to his PTSD and not from his 
head wounds.  The examiner reasoned that the veteran's report 
that his headache symptoms were aggravated by stress, anxiety 
and worry were more often associated with his PTSD and not 
classic migraine or post-traumatic headaches.  

Based on the above, the Board finds that that veteran is also 
entitled to a separate rating for his headaches as a symptom 
of his PTSD.  In this regard, a separate rating under Code 
8100 does not violate the rule against pyramiding in 
assessing the veteran's PTSD disability since his headaches 
are separate and distinct from his psychiatric symptoms.  38 
C.F.R. § 4.14 (2005); Esteban v. Brown, 6 Vet. App. 259 
(1994).

Migraine headaches are evaluated under 38 C.F.R. § 4.124a, DC 
8100.  Under this code, a maximum 50 percent rating requires 
very frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  For a 
30 percent rating, the veteran must have characteristic 
prostrating attacks occurring on an average once a month over 
the last several months.  A 10 percent evaluation is 
warranted for characteristic prostrating attacks averaging 
one in 2 months over the last several months.  A 0 percent 
rating is warranted for less frequent attacks.  Id.

While the veteran's headaches undoubtedly result in 
substantial discomfort, there no medical evidence showing 
that they result in the degree of impairment contemplated for 
a compensable, 10 percent, evaluation under Diagnostic Code 
8100.  Regarding the severity of headaches, the veteran's 
headaches have not been described or diagnosed as prostrating 
attacks.  The December 2005 VA examiner did relay the 
veteran's report of nausea, but without vomiting, dizziness, 
blurred vision or photophobia.  The December 2005 VA examiner 
described the headaches as a mixed migraine/tension type that 
last from two to three hours and are relieved by medication 
(ergotamine).  He also relayed the veteran's report that they 
are relieved by sleep and being in a quiet, dark room.  As to 
the frequency of headaches, the veteran reported during the 
December 2005 VA examination that his headaches occur two to 
three times a month.  Interestingly, however, the December 
2005 VA examination report notes that the veteran has not 
been prescribed medication for his headaches since 1998.  
Also, while VA outpatient treatment records from 1998 to 2003 
reflect some complaints of headaches, they mainly record a 
history of headaches.  These records include a December 2002 
VA emergency room treatment showing that the veteran was 
being seen for headaches of two days duration, but note that 
the veteran had not had migraines for one and a half to two 
years.    

In short, while the evidence favors a separate rating for the 
veteran's PTSD-related headaches, the evidence does not show 
that the veteran's headaches approximate more than a 
noncompensable rating.  That is, they are not medically shown 
to consist of characteristic prostrating attacks averaging 
one in two months over the last several months.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8100.  


ORDER

An increased rating, to 100 percent, for PTSD is granted, 
subject to the law and regulations governing the payment of 
monetary benefits.

A separate, 0 percent, rating for headaches as a symptom of 
the veteran's PTSD is granted, subject to the law and 
regulations governing the payment of VA monetary benefits.

REMAND

During the pendency of this appeal, by regulatory amendment 
effective August 30, 2002, substantive changes were made to 
the schedular criteria for evaluation of skin diseases, 
including scars, as set forth in 38 C.F.R. § 4.118, 
Diagnostic Codes 7800-7833; 67 Fed. Reg. 49596- 49599, July 
31, 2002.  The veteran is entitled to the version of the law 
most favorable to him, although the retroactive reach of the 
regulation under 38 U.S.C.A. 5110(g) (West 2002) can be no 
earlier than the effective date of the change.  See 
VAOPGCPREC 3-2000.  Thus, VA must apply only the earlier 
version of the regulation for the period prior to the 
effective date of the change.  Id.

It does not appear in this case that the veteran has been 
informed of the changes to the criteria for evaluating skin 
disabilities, nor is it clear that the RO has considered the 
veteran's claim for an increased rating for his service-
connected residual scars of shell fragment wounds to the left 
upper extremity with retained foreign bodies in the context 
of these regulatory changes.  Thus, the Board finds that a 
remand will ensure due process of law, and avoid the 
possibility of prejudice.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).    

In addition the Board notes that during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01- 
1917 and 02-1506, which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In addition to not being notified of the 
revised criteria for evaluating skin disabilities, the 
veteran was also not notified of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  As these questions are 
involved in the present appeal, this case must be remanded 
for proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).

Accordingly, the case is REMANDED for the following action:

1.  Please send the veteran a corrective 
VCAA notice letter under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim for an 
increased rating for residual scars of 
shell fragment wounds to the left upper 
extremity with retained foreign bodies, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Such notice should 
include the revised criteria for 
evaluating skin disabilities made 
effective in August 2002.  See 38 C.F.R. 
§ 4.118, Diagnostic Codes 7800-7833 
(effective August 20, 2002).

2.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim for an 
increased rating for residual scars of a 
shell fragment wound, left upper 
extremity, with retained foreign bodies, 
in light of all pertinent evidence and 
legal authority (to include the former 
and all revised criteria for rating 
diseases and injuries of the skin.  38 
C.F.R. § 4.118, Diagnostic Codes 7800-
7819 (in effect prior to August 30, 
2002); Diagnostic Codes 7800-7833 (in 
effect as of August 30, 2002).

3.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative must be issued an 
appropriate SSOC (to include citation to 
the revised applicable criteria noted 
above, and clear reasons and bases for 
the RO's determinations) and afford them 
the appropriate opportunity to respond 
before the claims file is returned to the 
Board for further appellate 
consideration.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


